Citation Nr: 1231432	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  07-15 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for right knee disability.  

2.  Entitlement to service connection for right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to April 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded by the Board in September 2011.

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for a right knee disability under a merits analysis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1998 rating decision denied reopening the Veteran's claim of service connection for a right knee disability, finding that new and material evidence had not been received; the Veteran was notified of his appellate rights but did not appeal the decision. 

2.  Certain evidence received since the September 1998 rating decision was not previously submitted to agency decisionmakers, is not cumulative and redundant and, by itself or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the Veteran's claims for service connection for a right knee disability. 


CONCLUSIONS OF LAW

1.  The September 1998 rating decision which denied reopening the Veteran's claim of service connection for a right knee disability is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received since the September 1998 rating decision, and the claim of entitlement to service connection for a right knee disability has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, in light of the reopening of the claim, further discussion of the VCAA is not necessary at this point.  The matter of VCAA compliance with regard to the issue on appeal will be addressed in a future merits decision after action on that issue is undertaken as directed in the remand section of this decision.  

New and Material Evidence

In a September 1978 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disability on the basis that he had a preexisting condition that was not aggravated beyond the normal progression of the condition by his military service.  The Veteran did not file a notice of disagreement, nor did he submit new and material evidence within one year of that decision and it is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  Thereafter, he made a number of attempts to reopen the claim.  A September 1998 rating decision denied the most recent previous attempt to reopen.  A timely notice of disagreement was not received, nor was new and material evidence received within one year.  That decision is also final.  38 U.S.C.A. § 7105. 

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  In January 2006, the Veteran submitted a request to reopen the claim of entitlement to service connection for a right knee disability.  In a May 2006 rating decision, the RO declined to reopen the Veteran's claim on the basis that he had not submitted new and material evidence.  However, it appears that the RO subsequently did reopen the claim and deny on the merits as evidenced by an April 2011 supplemental statement of the case.  Nevertheless, the Board is not bound by the RO determination and must consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims (Court) has held VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  Evans v. Brown, 9 Veteran. App. 273, 283 (1996).  The September 1998 RO decision denying reopening is the most recent final disallowance of the claim involving entitlement to service connection for a right knee disability.  

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New and material evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence of record at the time of the September 1998 rating decision included the Veteran's service treatment records (STRs) which show that he received treatment for recurrent right knee dislocations during active service, and; VA medical center (VAMC) and private treatment records showing that the Veteran has received periodic treatment for a right knee disability subsequent to his separation from active service.  

Evidence received subsequent to the September 1998 rating decision includes the following: additional VAMC and private treatment records showing that the Veteran has continued to receive ongoing treatment for a right knee disability and that he underwent a right total knee arthroplasty (TKA) in August 2006; a March 2007 VA examination report in which the examiner opined that the Veteran's preexisting right knee disability was not permanently aggravated beyond the normal progression by his military service and that the Veteran reported several injuries to his knee following his military service; numerous statements from the Veteran in which he reported that his right knee disability was aggravated by his active service; Social Security Administration (SSA) records showing that the Veteran was granted entitlement to disability benefits based in part on his right knee disability; June 2011 Board hearing testimony, at which time the Veteran reported that his right knee disability was entirely caused by his active service; and a July 2012 statement from the Veteran's brother, in which it is reported that the Veteran did not have any problems with his knee prior to his military service.  The credibility of these items of evidence is to be presumed for the purposes of the new and material evidence claim.  See Justus, Vet. App. at 513.  

At the time of the prior final denial there was no evidence that the Veteran's preexisting right knee condition was aggravated by his military service.  The statement by the Veteran's brother that indicated the Veteran did not have trouble with his knee prior to service, speaks directly to the unestablished factual contention that the Veteran's preexisting right knee disability was aggravated by his military service.  The Board views this item of new evidence as material to the Veteran's claim as they include information relating to an unestablished fact in a manner reasonably supportive of the claim.  The claim has therefore been reopened.  After further development, the underlying merits of the claim will be considered.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  To this extent, the appeal is granted, subject to the directions set forth in the remand section of this decision.


REMAND

Although a VA examination was conducted in March 2007, the case was subsequently remanded by the Board for additional medical records.  A number of medical records were subsequently associated with the claims file which the 2007 examiner did not have the opportunity to review.  

Additionally, the August 2012 lay statement from the Veteran's brother regarding the nature of the Veteran's pre-existing right knee injury was received subsequent to the most recent supplemental statement of the case and the Veteran did not provide a waiver of RO review.  This evidence must be reviewed and considered by the RO.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be scheduled for a VA right knee examination by an appropriate medical doctor.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be conducted.

After reviewing the claims file and examining the Veteran, the examiner is requested to expressly respond to the following questions: 

     a) is it clear and unmistakable that there was no increase in the severity of the Veteran's preexisting right knee disability during service beyond the natural progression of the disease?

     b)  is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current right knee disability (separate from the preexisting right knee disability) which is causally related to any injury or incident of his active duty service?

2.  After completion of the above, the RO should review the expanded record, to include the August 2012 lay statement from the Veteran's brother, and undertake a merits analysis to determine if the benefits sought can be granted.  If the claim remains denied under such merits analysis, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


